UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number of Issuing Entity:333-130524-06 C-BASS 2007-CB5 Trust (Exact name of issuing entity as specified in its charter) Commission File Number of Depositor: 333-130524 Asset Backed Funding Corporation (Exact name ofdepositor as specified in its charter) Credit-Based Asset Servicing and Securitization LLC (Exact name of sponsor as specified in its charter) 214 North Tryon Street, Charlotte, North Carolina 28255, (704) 386-2400 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) A-1, A-2, A-3, M-1, M-2, M-3, M-4, M-5, M-6, M-7, M-8 and M-9 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) o Rule 12h-3(b)(1)(i) o Rule 12g-4(a)(1)(ii) o Rule 12h-3(b)(1)(ii) o Rule 12g-4(a)(2)(i) o Rule 12h-3(b)(2)(i) o Rule 12g-4(a)(2)(ii) o Rule 12h-3(b)(2)(ii) o Rule 15d-6x Approximate number of holders of record as of the certification or notice date: 25 Pursuant to the requirements of the Securities Exchange Act of 1934, C-BASS 2007-CB5 Trust, has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Asset Backed Funding Corporation as Depositor Date: January 24, 2008 /s/ Chris Schiavone Name: Chris Schiavone Title: Principal
